Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is responsive to remarks and amendment filed on 2/25/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 21-25, 30-34, 38-40 and 42-49 are pending in this Office Action.  Claim 49 is newly added. Claims 21, 30 and 38 are independent claims.


Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
Response to Arguments
Applicant's arguments with respect to claims 21-25, 30-34, 38-40 and 42-49 have been fully considered but they are not persuasive.
Regarding claims 21, 30 and 38, the applicant added new limitations and argued that the prior arts do not teach the newly added limitation.
In response to the amendment and the argument, the examiner respectfully submits that Rathod in view of Alsakran explicitly teaches the features as the amended claims 21, 30 and 38 per the rejection under 103(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21, 30 and 38 are rejected on the ground of nonstatutory double patenting over claims 1, 10 and 16 of Patent No. 9817911. Since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: For example, the current application and the copending application both are claiming “retrieving, by the server computer, closed captioning text associated with a media program being displayed on a display device; segmenting, by the server computer, computer, the closed captioning text into segments, each segment having one or more words and a timestamp; retrieving, by the server computer, a document corpus; identifying, by the server computer, a ranked list of documents in the document corpus for at least one segment in the segments, the ranked list of documents and the respective at least one segment each associated with a topic; generating, by the server computer, a query associated with the topic; submitting, by the server 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim 21, 30, 38, 42-43 and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod et al. (US Pub. No. 2008/0204595 A1) from IDS, hereinafter “Rathod” in view of Alsakran et al., “STREAMIT: Dynamic Visualization and Interactive Exploration of Text Streams”, IEEE Pacific Visualisation Symposium 2011 1 - 4 March, Hong Kong, China, hereinafter “Alsakran”.
	Regarding claim 21, Rathod teaches a method comprising:
retrieving, by a server computer (Rathod, See Figure 1 element 51, server), closed captioning text (Rathod, See [0024], the content of the TV program is analyzed by gathering and analyzing text received as closed caption information for the TV program) associated with a media program being displayed on a display device (Rathod, See Figure 1 element 20 Device); 
segmenting, by the server computer, the closed captioning text into segments, each segment having one or more words and a timestamp (Rathod, See [0025], The gathered information is used to determine one or more keywords of potential interest to the user. See [0033]-[0036], Step 306: Using the proper noun detector 206, when case information is absent, proper nouns are detected (identified) by comparing each word in the remaining text against the dictionary 210. Typically, proper nouns start with uppercase letters. On other occasions, the text obtained is case insensitive. The dictionary 210 includes words that are not proper nouns. If the word under consideration is not present in the dictionary 210, then it is assumed to be a proper noun. Proper nouns convey useful contextual information as they refer to specific names of people, places or things. Words identified as proper nouns are therefore tagged by the proper noun detector 206 for ranking later. [0034] Step 308: Using the proper noun detector 206, when case information is present, proper nouns are detected based on the case of the first character of each word. Proper nouns are tagged by the proper noun detector 206 for ranking later. [0035] Step 310: The remaining words, and the number of their occurrences (frequency), is recorded by the indexer 208. More frequent words are important words, from which keywords will be selected. The record of words are reset as soon as the channel is changed or a topic change is discovered using special characters in the text obtained from the closed caption information. [0036] Step 312: The indexer 208 maintains words identified within an n second window (i.e., words received within an n second period of time, which may be the last n seconds) and their frequencies and proper noun related information. For example, an n=10 second window includes the words gathered in the past 10 seconds. The keywords indexed in step 310 cover the entire while the keywords discussed in this step, cover those gathered in the last `n` seconds); 
determining, by the server computer, a plurality of topics corresponding to the plurality of segments (Rathod, See [0035], Step 310: The remaining words, and the number of their occurrences (frequency), is recorded by the indexer 208. More frequent words are important words, from which keywords will be selected. The record of words are reset as soon as the channel is changed or a topic change is discovered using special characters in the text obtained from the closed caption information. See [0041]-[0045], A ranked list is produced); 
generating, by the server computer, a plurality of queries corresponding to the plurality of topics (Rathod, See [0038], Step 316: The keywords are used for forming queries in a query formation module 205 for performing searches on available resources such as search engines on the Internet 50 by a searching module 207); 
retrieving, by the server computer, a plurality of documents, each of the plurality of documents being responsive to a respective one of the plurality of queries (Rathod, See [0025]-[0026], if the user is watching a news coverage involving Baltimore, the word "Baltimore" is extracted as a keyword. That keyword is used to form a query to search the Internet by using a search engine to find information, such as websites that include information about Baltimore city or Baltimore Ravens, etc. See [0030], The keywords are used for forming queries in a query formation module 205 for performing searches on available resources such as search engines on the Internet 50 by a searching module 207); and 
communicating, by the server computer and for presentation on the display device, the plurality of documents (Rathod, See [0026], the search results are presented to the user as recommendations) and does not explicitly disclose wherein the plurality of documents are presented as a continuous stream of documents such that each of the plurality of documents presented as, the continuous stream of documents corresponds to a respective one of the plurality of segments of the closed captioning text.
	However, Alsakran teaches wherein the plurality of documents are presented as a continuous stream of documents such that each of the plurality of documents presented as, the continuous stream of documents corresponds to a respective one of the plurality of segments of the closed captioning text (Alsakran, See Page 131, the sections of Continual evolvement: This physical model is well-suited to visualize text streams for continuous depiction and analysis of growing document collections, where the dynamic nature is simulated through the live behavior of particles. Text documents enter the system at any time and automatically join clusters of related collections. In the meantime, the particles already inside the system travel continuously under the impact of new particles. The visual structures hence gradually evolve as new documents enter the collections without abrupt changes that break the mental picture users already form with existing documents. Erratic motion of particular particles (e.g., moving from one cluster to another cluster) can be used to identify outliers or significant new trends in text streams. This is advantageous to existing static or time-window based visualization approaches, which depict only stationary data patterns or the sporadic transitions between these patterns.
Dynamic processing: Text documents are typically represented and manipulated through the vector of keywords. Existing methods usually calculate similarity between documents from their constituent keywords. The keyword list is predefined and the similarity is statically computed from them. Instead, to make our system suitable for real world applications dealing with unplanned flowing-in data, we develop dynamic keyword vectors that upgrade adaptively from the incoming documents. Essentially, our system does not require a scan of the whole collection Dynamic visualization and animation: Continuously incoming text documents are visually presented to users in a dynamic 2D display driven by the force-directed model. The evolution of the visual structures and labels reveals the semantic evolution of the text stream being represented. Users can discover emerging patterns online by monitoring the real-time evolution. They can also examine the temporal evolution of historical data through animations that playback the stream evolvement over time.).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Rathod and Alsakran because Alsakran provides Text streams demand an effective, interactive, and on-the-fly method to explore the dynamic and massive data sets, and meanwhile extract valuable information for visual analysis. In this paper, we propose such an interactive visualization system that enables users to explore streaming-in text documents without prior knowledge of the data. The system can constantly incorporate incoming documents from a continuous source into existing visualization context, which is “physically” achieved by minimizing a potential energy defined from similarities between documents. Unlike most existing methods, our system uses dynamic keyword vectors to incorporate newly-introduced keywords from data streams. Furthermore, we propose a special keyword importance that makes it possible for users to adjust the similarity on-the-fly, and hence achieve their preferred visual effects in accordance to varying interests, which also helps to identify hot spots and outliers. We optimize the system performance through a similarity grid and with parallel implementation on graphics hardware (GPU), which achieves instantaneous animated visualization even for a very large data collection. Moreover, our system implements a powerful user interface enabling various user interactions for in-depth data analysis. Experiments
Alsakran, See ABSTRACT) can be utilized by Rathod to continuously present search results.

Regarding claim 42, Rathod in view of Alsakran further teaches the method of claim 21, wherein the timestamp associated with each of the plurality of segment includes a monotonically increasing timestamp indicating a time at which the associated segment was aired (Alsakran, See Page 133, Section of 4 FORCE-BASED DYNAMIC SYSTEM).  
Regarding claim 43, Rathod in view of Alsakran further teaches the method of claim 21, further comprising: reproducing the continuous stream of documents based on the timestamp associated with each segment (Alsakran, See Page 133, Section of 4 FORCE-BASED DYNAMIC SYSTEM).  
Regarding claim 45, Rathod in view of Alsakran further teaches the method of claim 21, further comprising: detecting, by the server computer, a topic change in the closed captioning text based at least in part on a comparison of a first document from the plurality of documents with a second document from the plurality of documents to determine a change between the first document and the second document (Alsakran, See Page 133, Section of Dynamic Keyword Importance).
Regarding claim 46, Rathod in view of Alsakran further teaches the method of claim 21, wherein the plurality of documents includes a plurality of ranked lists of documents  (Rathod, See [0041]).  
Regarding claim 47, Rathod in view of Alsakran further teaches the method of claim 21, wherein more than one topic is determined for at least one of the plurality of segments (Alsakran, See Page 133, Section of Dynamic Keyword Importance).
Rathod in view of Alsakran further teaches the method of claim 21, wherein the plurality of documents includes a first document from the plurality of documents and a second document from the plurality of documents, the first document being responsive to a first query from the plurality of queries, and the second document being responsive to a second query from the plurality of queries (Alsakran, See Page 133, Section of Dynamic Keyword Importance).
Regarding claim 49, Rathod in view of Alsakran further teaches the method of claim 21, wherein the plurality of documents presented as the continuous stream of documents changes based on the plurality of segments of the closed captioning text (Alsakran, See Page 133, Section of Dynamic Keyword Importance).

Regarding claim 30, Rathod teaches a computing device comprising:
a processor (Rathod, See [0134], processor); 
a storage medium for tangibly storing thereon program logic for execution by the processor (Rathod, See [0134], such as program instructions for execution by a processor, as logic circuits, as an application specific integrated circuit, as firmware, etc.), the program logic comprising, at least: 
logic, executed by the processor, for retrieving closed captioning text associated with a media program (Rathod, See [0024], the content of the TV program is analyzed by gathering and analyzing text received as closed caption information for the TV program) being displayed on a display device (Rathod, See Figure 1 element 20 Device); 
logic, executed by the processor, for segmenting the closed captioning text into a plurality of segments, each plurality of segment having one or more words and a timestamp Rathod, See [0025], The gathered information is used to determine one or more keywords of potential interest to the user. See [0033]-[0036], Step 306: Using the proper noun detector 206, when case information is absent, proper nouns are detected (identified) by comparing each word in the remaining text against the dictionary 210. Typically, proper nouns start with uppercase letters. On other occasions, the text obtained is case insensitive. The dictionary 210 includes words that are not proper nouns. If the word under consideration is not present in the dictionary 210, then it is assumed to be a proper noun. Proper nouns convey useful contextual information as they refer to specific names of people, places or things. Words identified as proper nouns are therefore tagged by the proper noun detector 206 for ranking later. [0034] Step 308: Using the proper noun detector 206, when case information is present, proper nouns are detected based on the case of the first character of each word. Proper nouns are tagged by the proper noun detector 206 for ranking later. [0035] Step 310: The remaining words, and the number of their occurrences (frequency), is recorded by the indexer 208. More frequent words are important words, from which keywords will be selected. The record of words are reset as soon as the channel is changed or a topic change is discovered using special characters in the text obtained from the closed caption information. [0036] Step 312: The indexer 208 maintains words identified within an n second window (i.e., words received within an n second period of time, which may be the last n seconds) and their frequencies and proper noun related information. For example, an n=10 second window includes the words gathered in the past 10 seconds. The keywords indexed in step 310 cover the entire current TV program/story, etc., being watched, while the keywords discussed in this step, cover those gathered in the last `n` seconds); 
logic, executed by the processor, for determining a plurality of topics corresponding to the plurality of segments (Rathod, See [0035], Step 310: The remaining words, and the a topic change is discovered using special characters in the text obtained from the closed caption information. See [0041]-[0045], A ranked list is produced); 
logic, executed by the processor, for generating a plurality of queries corresponding to the plurality of topics (Rathod, See [0038], Step 316: The keywords are used for forming queries in a query formation module 205 for performing searches on available resources such as search engines on the Internet 50 by a searching module 207); 
logic, executed by the processor, for retrieving a plurality of documents, each of the plurality of documents being responsive to a respective one of the plurality of queries (Rathod, See [0025]-[0026], if the user is watching a news coverage involving Baltimore, the word "Baltimore" is extracted as a keyword. That keyword is used to form a query to search the Internet by using a search engine to find information, such as websites that include information about Baltimore city or Baltimore Ravens, etc. See [0030], The keywords are used for forming queries in a query formation module 205 for performing searches on available resources such as search engines on the Internet 50 by a searching module 207); and
Preliminary Amendment logic, executed by the processor, for communicating for presentation on the display device the plurality of documents (Rathod, See [0026], the search results are presented to the user as recommendations) and does not explicitly disclose wherein the plurality of documents are presented as a continuous stream of documents such that each of the plurality of documents presented as, the continuous stream of documents corresponds to a respective one of the plurality of segments of the closed captioning text.
Alsakran teaches wherein the plurality of documents are presented as a continuous stream of documents such that each of the plurality of documents presented as, the continuous stream of documents corresponds to a respective one of the plurality of segments of the closed captioning text (Alsakran, See Page 131, the sections of Continual evolvement: This physical model is well-suited to visualize text streams for continuous depiction and analysis of growing document collections, where the dynamic nature is simulated through the live behavior of particles. Text documents enter the system at any time and automatically join clusters of related collections. In the meantime, the particles already inside the system travel continuously under the impact of new particles. The visual structures hence gradually evolve as new documents enter the collections without abrupt changes that break the mental picture users already form with existing documents. Erratic motion of particular particles (e.g., moving from one cluster to another cluster) can be used to identify outliers or significant new trends in text streams. This is advantageous to existing static or time-window based visualization approaches, which depict only stationary data patterns or the sporadic transitions between these patterns.
Dynamic processing: Text documents are typically represented and manipulated through the vector of keywords. Existing methods usually calculate similarity between documents from their constituent keywords. The keyword list is predefined and the similarity is statically computed from them. Instead, to make our system suitable for real world applications dealing with unplanned flowing-in data, we develop dynamic keyword vectors that upgrade adaptively from the incoming documents. Essentially, our system does not require a scan of the whole collection of a prerecorded stream before visualization. The visualization parameters and functions can also be managed with respect to the temporal context. See Page 132, Dynamic visualization and animation: Continuously incoming text documents are visually presented to users in a dynamic 
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Rathod and Alsakran because Alsakran provides Text streams demand an effective, interactive, and on-the-fly method to explore the dynamic and massive data sets, and meanwhile extract valuable information for visual analysis. In this paper, we propose such an interactive visualization system that enables users to explore streaming-in text documents without prior knowledge of the data. The system can constantly incorporate incoming documents from a continuous source into existing visualization context, which is “physically” achieved by minimizing a potential energy defined from similarities between documents. Unlike most existing methods, our system uses dynamic keyword vectors to incorporate newly-introduced keywords from data streams. Furthermore, we propose a special keyword importance that makes it possible for users to adjust the similarity on-the-fly, and hence achieve their preferred visual effects in accordance to varying interests, which also helps to identify hot spots and outliers. We optimize the system performance through a similarity grid and with parallel implementation on graphics hardware (GPU), which achieves instantaneous animated visualization even for a very large data collection. Moreover, our system implements a powerful user interface enabling various user interactions for in-depth data analysis. Experiments
and case studies are presented to illustrate our dynamic system for text stream exploration (Alsakran, See ABSTRACT) can be utilized by Rathod to continuously present search results.

Rathod teaches a non-transitory computer readable storage medium tangibly storing computer program instructions capable of being executed by a computer processor (Rathod, See [0134], such as program instructions for execution by a processor, as logic circuits, as an application specific integrated circuit, as firmware, etc.), the computer program instructions defining the steps of, at least:
retrieving, by the server computer (Rathod, See Figure 1 element 51, server), closed captioning text (Rathod, See [0024], the content of the TV program is analyzed by gathering and analyzing text received as closed caption information for the TV program) associated with a media program being displayed on a display device (Rathod, See Figure 1 element 20 Device); 
segmenting, by the server computer, the closed captioning text into segments, each segment having one or more words and a timestamp (Rathod, See [0025], The gathered information is used to determine one or more keywords of potential interest to the user. See [0033]-[0036], Step 306: Using the proper noun detector 206, when case information is absent, proper nouns are detected (identified) by comparing each word in the remaining text against the dictionary 210. Typically, proper nouns start with uppercase letters. On other occasions, the text obtained is case insensitive. The dictionary 210 includes words that are not proper nouns. If the word under consideration is not present in the dictionary 210, then it is assumed to be a proper noun. Proper nouns convey useful contextual information as they refer to specific names of people, places or things. Words identified as proper nouns are therefore tagged by the proper noun detector 206 for ranking later. [0034] Step 308: Using the proper noun detector 206, when case information is present, proper nouns are detected based on the case of the first character of each word. Proper nouns are tagged by the proper noun detector 206 for ranking later. [0035] which keywords will be selected. The record of words are reset as soon as the channel is changed or a topic change is discovered using special characters in the text obtained from the closed caption information. [0036] Step 312: The indexer 208 maintains words identified within an n second window (i.e., words received within an n second period of time, which may be the last n seconds) and their frequencies and proper noun related information. For example, an n=10 second window includes the words gathered in the past 10 seconds. The keywords indexed in step 310 cover the entire current TV program/story, etc., being watched, while the keywords discussed in this step, cover those gathered in the last `n` seconds); 
determining, by the computer processor, a plurality of topics corresponding to the plurality of segments (Rathod, See [0035], Step 310: The remaining words, and the number of their occurrences (frequency), is recorded by the indexer 208. More frequent words are important words, from which keywords will be selected. The record of words are reset as soon as the channel is changed or a topic change is discovered using special characters in the text obtained from the closed caption information. See [0041]-[0045], A ranked list is produced); 
generating, by the computer processor, a plurality of queries corresponding to the plurality of topics (Rathod, See [0038], Step 316: The keywords are used for forming queries in a query formation module 205 for performing searches on available resources such as search engines on the Internet 50 by a searching module 207); 
retrieving, by the server computer, a plurality of documents, each of the plurality of documents being responsive to a respective one of the plurality of queries (Rathod, See [0025]-[0026], if the user is watching a news coverage involving Baltimore, the word keywords are used for forming queries in a query formation module 205 for performing searches on available resources such as search engines on the Internet 50 by a searching module 207); and 
communicating, by the server computer and for presentation on the display device, the plurality of documents (Rathod, See [0026], the search results are presented to the user as recommendations) and does not explicitly disclose wherein the plurality of documents are presented as a continuous stream of documents such that each of the plurality of documents presented as, the continuous stream of documents corresponds to a respective one of the plurality of segments of the closed captioning text.
However, Alsakran teaches wherein the plurality of documents are presented as a continuous stream of documents such that each of the plurality of documents presented as, the continuous stream of documents corresponds to a respective one of the plurality of segments of the closed captioning text (Alsakran, See Page 131, the sections of Continual evolvement: This physical model is well-suited to visualize text streams for continuous depiction and analysis of growing document collections, where the dynamic nature is simulated through the live behavior of particles. Text documents enter the system at any time and automatically join clusters of related collections. In the meantime, the particles already inside the system travel continuously under the impact of new particles. The visual structures hence gradually evolve as new documents enter the collections without abrupt changes that break the mental picture users already form with existing documents. Erratic motion of particular particles (e.g., moving from one cluster to another cluster) can be used to identify outliers or significant new trends in text 
Dynamic processing: Text documents are typically represented and manipulated through the vector of keywords. Existing methods usually calculate similarity between documents from their constituent keywords. The keyword list is predefined and the similarity is statically computed from them. Instead, to make our system suitable for real world applications dealing with unplanned flowing-in data, we develop dynamic keyword vectors that upgrade adaptively from the incoming documents. Essentially, our system does not require a scan of the whole collection of a prerecorded stream before visualization. The visualization parameters and functions can also be managed with respect to the temporal context. See Page 132, Dynamic visualization and animation: Continuously incoming text documents are visually presented to users in a dynamic 2D display driven by the force-directed model. The evolution of the visual structures and labels reveals the semantic evolution of the text stream being represented. Users can discover emerging patterns online by monitoring the real-time evolution. They can also examine the temporal evolution of historical data through animations that playback the stream evolvement over time.).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Rathod and Alsakran because Alsakran provides Text streams demand an effective, interactive, and on-the-fly method to explore the dynamic and massive data sets, and meanwhile extract valuable information for visual analysis. In this paper, we propose such an interactive visualization system that enables users to explore streaming-in text documents without prior knowledge of the data. The system can constantly incorporate incoming documents from a continuous source into existing visualization context, which is “physically” achieved by minimizing a potential energy defined from similarities between 
and case studies are presented to illustrate our dynamic system for text stream exploration (Alsakran, See ABSTRACT) can be utilized by Rathod to continuously present search results.

Claims 22-25, 31-34 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod in view of Alsakran as applied to claims 21, 30 and 38 above, and further in view of Lee et al. (US Pub. No. 2007/0136239 A1), hereinafter “Lee”.
Regarding claim 22, Rathod in view of Alsakran does not explicitly disclose the method of claim 21, wherein the retrieving closed captioning text associated with the media program being displayed on the display device includes adding, by the server computer, a plurality of lines in the closed captioning text to a buffer.  
However, Lee teaches the method of claim 21, wherein the retrieving closed captioning text associated with a media program being displayed on a display device comprising adding, by the server computer, a plurality of lines in the closed captioning text to a buffer (Lee, See [0036]-[0040]).  
Lee provides a system including: an evaluation result storing unit for updating and storing a query condition evaluation result; a window evaluating unit for performing window evaluation; a data separating unit for separating data into new data and duplication input data; a reuse result extracting unit for receiving duplication input data from the data separating unit and extracting a query condition evaluation result; a query condition evaluating unit for receiving new data from the data separating unit, performing query condition evaluation and creating a query condition evaluation result; and a result organizing unit for receiving the query condition evaluation result, merging, outputting and transmitting the query condition evaluation result to the evaluation result storing unit (Lee, See ABSTRACT) can be utilized by Rathod and Alsakran to proper analyze text string and to improve performance.

Regarding claim 23, Rathod in view of Alsakran and Lee of further teaches the method of claim 22, wherein the adding the plurality of lines in the closed captioning text to the buffer includes adding, by the server computer, the plurality of lines to a fixed-size buffer (Lee, See [0036]-[0040]).  
Regarding claim 24, Rathod in view of Alsakran and Lee further teaches the method of claim 23, wherein the adding the plurality of lines to the fixed-size buffer includes adding, by the server computer, the plurality of lines to a sliding window buffer (Lee, See [0036]-[0040]).  
Regarding claim 25, Rathod in view of Alsakran and Lee further teaches the method of claim 23, wherein the adding the plurality of lines to the fixed-size buffer includes adding, by the server computer, the plurality of lines to a tumbling window buffer (Lee, See [0036]-[0040]).  
Regarding claims 31-34 and 39-40, the instant claims are system and program claims which correspond to the method claims 22-25 above, therefore they are rejected for the same reason as set forth above.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Rathod in view of Alsakran as applied to claim 21 above, and further in view of Yamato (US Pub. No. 2006/0252412 A1), hereinafter “Yamato”.
Regarding claim 44, Rathod in view of Alsakran does not explicitly disclose the method of claim 21, further comprising: determining, by the server computer, an elapsed time between retrieving the closed captioning text and communicating one of the plurality of ranked lists of documents corresponding to closed captioning text; and comparing the elapsed time against a threshold value to determine that the elapsed time is less than the threshold value.
However, Yamato teaches the method of claim 21, further comprising: determining, by the server computer, an elapsed time between retrieving the closed captioning text and communicating one of the plurality of ranked lists of documents corresponding to closed captioning text; and comparing the elapsed time against a threshold value to determine that the elapsed time is less than the threshold value (See [0042], First, data is received from a certain master device (step S01). An elapsed time between the time when data is received (e.g. receiving of the content) and the time when piconet switching is conducted immediately before the data reception (e.g. obtaining of the subject matter of the portion of the media program from ) is measured, and it is determined whether the measured time is equal to or less than a predetermined value to (step S02). If the measured time is equal to or less than t0, the received data is judged to be data obtained by retransmission of data which has been transmitted by the master device (e.g. server) before the time of the immediately preceding piconet switching). 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Rathod and Alsakran and Yamato because Yamato discloses a communication method of performing in a communication mediation apparatus which mediates communication between networks, comprising: switching connection destination networks; receiving a packet, from a first communication device belonging to a network under connection, addressed to a second communication device belonging to another network; calculating expected reception time of a packet transmitted next from the first communication device on the basis of reception history of packets from the first communication device and a traffic parameter that is information concerning a communication traffic determined with the first communication device; and switching the connection destination network (Yamato, See ABSTRACT) can be utilized by Rathod and Alsakran to measure an elapsed time period between the receiving of the content and the obtaining of the subject matter; and if the elapsed time period is less than a predetermined period of time, communicating, by the server computer to the client device, information related to the content.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Examiner's Note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168